Citation Nr: 1237162	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, variously diagnosed as the post-operative residuals of a herniated lumbar disc, lumbar myositis, and muscle strain of the lumbosacral area. 

2.  Entitlement to service connection for a low back disability, variously diagnosed as the post-operative residuals of a herniated lumbar disc, lumbar myositis, and muscle strain of the lumbosacral area, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

As will be seen below, the Board will reopen the Veteran's previously denied claim for service connection for a low back disability.  It will then proceed to consider his claim on a de novo basis.  Therefore, the matter has been styled as two separate issues for the sake of convenience.  

The issue of entitlement to service connection for a low back disability, variously diagnosed as the post-operative residuals of a herniated lumbar disc, lumbar myositis, and muscle strain of the lumbosacral area, on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disability was denied in an October 1971 rating decision on the basis that there was no continuity of symptomatology between the back injury for which the Veteran was treated during service and his September 1971 back surgery; the Veteran did not submit a notice of disagreement with this decision.  

2.  Evidence submitted since October 1971 includes September 1971 VA surgical records which include a history of back pain purporting to show continuity of symptomatology between the Veteran's back injury in service and the post service surgery, which raises a reasonable possibility of substantiating the claim. 



CONCLUSION OF LAW

The October 1971 rating decision which denied entitlement to service connection for a back disability is final; evidence submitted since October 1971 is new and material, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Veteran is seeking to reopen a previously denied service connection claim for a back disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he developed a back disability as a result of active service.  He notes that he was treated for muscle strain and myositis of the lumbar spine in service after playing basketball.  He further notes that he underwent surgery for a herniated disc a little over a year after discharge from service, and just over two years after the injury to his back in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The record shows that entitlement to service connection for the post operative residuals of a herniated disc at L4 to L5 was denied in an October 1971 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a November 1971 letter, but did not submit a Notice of Disagreement with this decision within one year of receipt of the letter.  Therefore, the October 1971 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence considered by the October 1971 rating decision included the Veteran's service treatment records.  It also included a July 1971 VA treatment record and a September 1971 VA hospital summary for the Veteran's August 1971 to September 1971 hospitalization.  The summary reveals that the Veteran underwent surgery for a herniated disc of the lumbar spine.  The rating decision noted that the Veteran had been treated for back complaints during service, but that a back disability was not noted on the separation examination.  The decision denied service connection for the post operative residuals of a herniated lumbar disc on the basis that the available evidence was not sufficient to show continuity between the condition that was treated in service and the condition for which surgery had been performed at the VA facility after service.  

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The record shows that there has not been a previous request to reopen the Veteran's claim since the original October 1971 rating decision.  Therefore, the Board will review the evidence received since October 1971 in order to determine whether or not new and material evidence has been submitted. 

The evidence received since 1971 includes photocopies of a July 1971 VA treatment record and a September 1971 hospital report.  These records were in the claims folder and were previously considered by the October 1971 rating decision.  However, the Veteran has also submitted the VA surgical report of his September 1971 back surgery.  This report was not contained in the record at the time of the October 1971 rating decision, and it contains additional information regarding the history of the Veteran's disability.  The means that the report is new evidence.  Furthermore, it contains a history stating that the Veteran had been bothered with low back pain for the past two years.  This information is material in that it addresses the reason for the October 1971 denial, which was a lack of continuity of symptomatology between the injury in service and the post service surgery.  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, as the additional evidence is both new and material, the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen a claim for service connection for a low back disability, variously diagnosed as the post-operative residuals of a herniated lumbar disc, lumbar myositis, and muscle strain of the lumbosacral area; to this extent only the appeal is allowed. 


REMAND

The Board must now address the matter of entitlement to service connection for a low back disability, variously diagnosed as the post-operative residuals of a herniated lumbar disc, lumbar myositis, and muscle strain of the lumbosacral area, on a de novo basis. 

The Veteran, in his September 2009 notice of disagreement, states that he sought treatment for his back pain and underwent surgery at the VA Medical Center in Kansas City in 1970.  A handwritten notation on this form, apparently made by personnel at the RO, indicates that this was of record.  However, while a review of the claims folder shows that the VA treatment, surgical, and hospital records from 1971 described above are of record, it does not contain any VA treatment records from 1970.  Moreover, there is no indication that an attempt has been made to obtain these records.  While it may be that the Veteran's memory is inaccurate and his treatment did not begin until 1971, an attempt must be made to verify whether or not there are any VA treatment records from 1970, as this would support the Veteran's claim of continuity of symptomatology.  

The Veteran was afforded a VA examination of his lumbar spine in February 2010 in order to determine the nature and etiology of his current back disability.  The diagnosis was degenerative disc disease of the lumbar spine.  When asked to express an opinion as to whether or not the current back disability was incurred in or aggravated by military service, the examiner stated that he was unable to resolve the issue without resort to mere speculation.  The examiner noted that the current X-ray studies showed degenerative disc disease.  He added that while the Veteran had surgery in 1971, there were no records to document the course of the back disability between the 1969 injury to the 1971 surgery.  The Veteran denied any other injuries to his back.  The rationale for the opinion was that repeated injuries to the joints and spine increase degenerative changes to the bone.  

The Board notes that while the February 2010 examiner stated that he was unable to provide an opinion as to whether or not the Veteran's current disability was related to the injury in service without resorting to speculation; there is another question that has only been alluded to without being directly addressed.  The Board believes that an attempt must be made to obtain an opinion as to whether or not the herniated disc for which the Veteran underwent surgery in 1971 was incurred or aggravated by active service, to include the lumbar strain and myositis that was diagnosed in 1969.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the Veteran's lumbar spine disability dating from 1970 to 1971 from the Kansas City, Missouri, VA Medical Center and associate them with the record.  

2.  After the records requested above have been obtained and associated with the record or determined to be unobtainable, the Veteran should be afforded a VA examination by an orthopedic spine surgeon or someone with equivalent expertise and training.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.  After the review of the record and the examination are completed, the examiner should attempt to express the following opinions:

a) Is it as likely as not that the Veteran's current lumbar spine disability was incurred in or aggravated by active service, to include the back pain for which the Veteran was treated in 1969 following a sports injury?

b) Is it as likely as not that the Veteran's herniated lumbar disc that was surgically repaired in 1971 was incurred in or aggravated by active service, to include the back pain for which the Veteran was treated in 1969 following a sports injury?

The reasons and bases for this opinion should be provided.  In formulating this opinion, the Veteran's reports of ongoing back pain for the previous two years as contained in the 1971 VA medical records should be treated as credible.  If the examiner determines that they are unable to express the requested opinion without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record on a de novo basis.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


